

Exhibit 10.1
EXPATRIATION AGREEMENT


        THIS EXPATRIATION AGREEMENT (this “Agreement”) is effective as of June
1, 2019 (the “Effective Date”) by and among FACTSET FRANCE Sarl, a corporation
organized under the laws of France (“FACTSET FRANCE”), and FACTSET RESEARCH
SYSTEMS INC., a Delaware corporation (“FS USA”), in the presence of FRANCK
GOSSIEAUX (the “Expatriate”).


        WHEREAS, the parties have determined it would be appropriate for FACTSET
FRANCE to expatriate the services of Expatriate to FS USA upon the terms set
forth in this Agreement;


        NOW THEREFORE, in consideration of the mutual covenants contained
herein, the parties hereto agree as follows:


1.Expatriation.
        
a)The Expatriate shall be expatriated (the “Expatriation”) by FACTSET FRANCE to
FS USA for the Term (as defined in Section 2 below). FACTSET FRANCE requires
that the Expatriate ‎perform such services as FS USA shall reasonably request
and in a manner consistent ‎with the policies of FS USA.


b)The duties and responsibilities of the Expatriate will be as ‎determined by FS
USA. Expatriate shall faithfully and diligently perform Expatriate’s duties in
the ‎capacity to which Expatriate is assigned and shall devote substantially all
of Expatriate’s business time and ‎attention to the business of FS USA.


2.Term of Agreement. 


a)The term (the “Term”) of the Expatriation shall commence on June 1, 2019, and
shall
terminate on the first to occur of (i) the death, ‎retirement, resignation or
disability of the Expatriate, or (ii) the termination of the Expatriation
pursuant to Section 4 of this ‎Agreement, or (iii) two (2) years from the
Effective Date. Notwithstanding the foregoing, FS USA may modify or ‎terminate
Expatriate’s assignment to FS USA at any time and require Expatriate to
repatriate to France, provided however, if such early termination is for
convenience and not for cause, FS USA will use reasonable efforts to communicate
such decision at least ninety (90) days prior to requiring Expatriate to
repatriate to France. FS USA will determine the timing of Expatriate’s
repatriation. Expatriate will not be eligible for any ‎repatriation assistance
or benefits if Expatriate fails to repatriate upon the date determined by FS
USA, ‎notwithstanding FS USA’s company policy.‎


b)This Agreement is in addition to the Letter of Assignment from Christine Souza
dated June 1, 2019, regarding the assignment of Expatriate to FS USA and
countersigned by the Expatriate.


c)During the Term, Expatriate will report to Philip Snow, Chief Executive
Officer and will initially be based at FS USA’s office at 90 Park Avenue, New
York, NY 10016.


FactSet Research Systems Inc. 601 Merritt 7 Norwalk, CT 06851 T +1.203.810.1000
F +1.203.810.1001 1 | Page

--------------------------------------------------------------------------------



d)At the end of the Term, FACTSET FRANCE will discuss with Expatriate what
suitable alternative positions may be available, and dependent upon Expatriate’s
performance and receipt of continued superior reviews, FS USA’s intention would
be to transition Expatriate back to France at FACTSET FRANCE, in a position at
least equivalent to Expatriate’s position with FACTSET FRANCE prior to the Term.




3. Compensation and Benefits.


a)FS USA shall be solely responsible for payment of the Expatriate’s
compensation and benefits to the Expatriate, ‎and the Expatriate shall not be
entitled to any compensation or benefits from FACTSET FRANCE for ‎services
performed for FS USA in any capacity, except as otherwise provided in the
Expatriate's Expatriation agreement with FACTSET FRANCE regarding the payment of
contributions to the French unemployment and retirement insurance schemes, and
“CFE”.‎


b)FACTSET FRANCE shall recharge FS USA for the contributions to the insurance
schemes stated in Section 3(a) above as well as any and all taxes or other sums
required to be paid by FACTSET FRANCE in relation to these contributions.


c)FS USA shall ‎pay for all reasonable business ‎expenses in accordance with
FACTSET FRANCE’s policies generally applicable to employees in ‎equivalent
positions including, but not limited to, expenses for business entertainment,
travel and ‎accommodation, incurred by the Expatriate in connection with the
Expatriate’s services as ‎contemplated by this Agreement.‎


d)‎Subject to Section 3(b) hereof, FS USA shall be solely responsible for the
withholding and ‎payment of any and all compensation, taxes and other sums
required to be withheld or paid by FS USA ‎pursuant to any and all laws
applicable to the rendering of services by the Expatriate under this ‎Agreement.


4. Termination. FS USA may terminate the Expatriate’s employment for Cause at
any time without liability for compensation or damages.


For purposes of this Agreement, “Cause” shall mean:


a)the Expatriate’s failure to perform his duties including but not limited to
Expatriate’s excessive absence from duty or willful and continuing disregard of
lawful instructions of superiors, or the Expatriate’s willful and continuing
misconduct in carrying out the duties assigned to by the Company;
b)the Expatriate’s insubordination through failure to comply with any valid and
legal directive of FS USA;
c)an act of gross misconduct in connection with the Expatriate’s duties or gross
negligence or willful misconduct in the performance of the Expatriate’s duties
to FS USA or its affiliates;
FactSet Research Systems Inc. 601 Merritt 7 Norwalk, CT 06851 T +1.203.810.1000
F +1.203.810.1001 2 | Page

--------------------------------------------------------------------------------



d)violation of any material written policies that relate to engaging in illegal
conduct, violating reasonable business ethical standards, or conduct tending to
bring the Expatriate or FS USA into disrepute, including the FactSet Code of
Business Conduct and Ethics;
e)the commission by the Expatriate of an act of fraud or embezzlement against FS
USA or any affiliate;
f)the Expatriate’s conviction of (or a plea of nolo contendere in lieu thereof)
to a felony or an offence involving moral turpitude; or
g)the unauthorized disclosure of confidential proprietary information of FS USA
which disclosure the Expatriate knows or reasonably should have known could have
the potential to damage FS USA or its affiliates.


In the event that the Expatriate’s employment is terminated by FS USA for any
reason during the Term, the amount of any severance indemnity due to the
Expatriate from FACTSET FRANCE as calculated under French law will be deducted
from the severance payment, if any, granted by FS USA to the Expatriate.


‎5.‎ Indemnification and Insurance.‎
‎
a)Except as provided in Section 5(b) of this Agreement, each party ‎shall
indemnify, defend and hold harmless the other parties from or against any cost,
expense, ‎damage or liability arising out of or relating to any breach by such
party of its obligations under ‎this Agreement.‎


b)No party shall indemnify, defend and hold harmless another party ‎from or
against any cost, expense, damage or liability arising out of or relating to the
breach by ‎the other party of its obligations under this Agreement.‎
        
‎c)‎ To the extent reasonably practicable, the Expatriate shall be covered
‎under the policies of liability insurance maintained by FS USA which cover FS
USA’s own employees so long as the Expatriation exists with respect to such
Expatriate.


d)  In the event that the Expariate dies during the Term, Expatriate's family
will be repatriated under the same terms as if the Expatriate were still alive.
In addition, FS USA will cover the reasonble costs of transporting the
Expatriate's remains back to France.




6. Miscellaneous.


a)Notices. All notices, requests or other communications hereunder will be in
writing and must be delivered by hand, or sent by a recognized overnight
delivery service with computerized tracking capabilities, or sent by email with
receipt confirmed, addressed as follows:


         If to FS USA:   FactSet Research Systems Inc.
             601 Merritt 7

FactSet Research Systems Inc. 601 Merritt 7 Norwalk, CT 06851 T +1.203.810.1000
F +1.203.810.1001 3 | Page

--------------------------------------------------------------------------------



             Norwalk, CT 06851 USA
             Attention: Daniel Viens
             Email:  dviens@factset.com


         With required copy to:  FactSet Research Systems Inc.‎
           ‎  601 Merritt 7‎
             Norwalk, CT 06851 USA
             Attention: Legal Dept.
             Email: Legal@factset.com


         If to FACTSET FRANCE: FactSet France Sarl
12 rue du Havre
75009 Paris France
             Attention: Yves Etienne
             Email: yettienne@factset.com


         With required copy to:‎  FactSet Research Systems Inc.‎
           ‎  ‎601 Merritt 7‎
             Norwalk, CT 06851 USA
             Attention:‎ Legal Dept.
             Email: Legal@factset.com




         If to Expatriate:‎   Franck Gossieaux
c/o FactSet Research Systems Inc.‎
           ‎  ‎601 Merritt 7‎
             Norwalk, CT 06851 USA
             Email: fgossieaux@factset.com

All such notices, requests and other communications will be deemed received on
the date of receipt ‎by the recipient thereof if received prior to 5:00 p.m. in
the place of receipt and such day is a ‎business day in the place of receipt.
Otherwise, any such notice, request or communication will ‎be deemed not to have
been received until the next succeeding business day in the place of ‎receipt‎.


FactSet Research Systems Inc. 601 Merritt 7 Norwalk, CT 06851 T +1.203.810.1000
F +1.203.810.1001 4 | Page

--------------------------------------------------------------------------------



b)Governing Law; Jurisdiction. This Agreement will, in all respects, be
construed in accordance with and governed by the laws of the ‎State of New York,
without regard to its conflict of laws principles. The parties hereby
‎irrevocably and unconditionally consent to submit to the exclusive jurisdiction
of the United ‎States District Court for the Southern District of New York or
any New York State court sitting ‎in New York City (the “NY Courts”) in
connection with any dispute, action, suit, proceeding or ‎claim arising out of
or relating to this Agreement or the transactions contemplated hereby. The
‎parties irrevocably and unconditionally waive any objection to the laying of
venue of any action, ‎suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated ‎hereby in the NY Courts, and hereby
further irrevocably and unconditionally waive and agree ‎not to plead or claim
in any such NY Court that any such action, suit or proceeding brought in ‎any
such NY Court has been brought in an inconvenient forum.‎


c)WAIVER OF JURY TRIAL. THE PARTIES IRREVOCABLY ‎AND UNCONDITIONALLY WAIVE, TO
THE FULLEST EXTENT PERMITTED BY ‎LAW, ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
SUIT OR PROCEEDING ‎ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS ‎CONTEMPLATED HEREBY, INCLUDING WITHOUT LIMITATION ANY
‎COUNTERACTION OR COUNTERCLAIM, WHETHER IN CONTRACT, STATUTE, ‎TORT, (INCLUDING
WITHOUT LIMITATION NEGLIGENCE) OR OTHERWISE.‎


d)Severability.  In the event that any provision ‎contained in this Agreement
is, for any reason, held to be invalid, illegal or unenforceable in any
‎respect, such invalidity, illegality or unenforceability will not affect any
other provisions of this ‎Agreement. This Agreement will be construed as if such
invalid, illegal or unenforceable ‎provision had never been contained herein.‎


e)Entire Agreement. This Agreement embodies the entire agreement ‎and
understanding of the parties with respect to the subject matter of this
Agreement and ‎supersedes all prior and contemporaneous agreements and
understandings, oral or written. This ‎Agreement may only be amended or any
provision waived in a writing signed by Expatriate and ‎an authorized officer of
each of FS USA and FACTSET FRANCE.


f)Assignment and Successors. This Agreement, and the various ‎rights and
obligations arising hereunder, will inure to the benefit of, and be binding upon
the ‎parties and their respective successors and permitted assigns. This
Agreement may not be ‎assigned by any party without the prior written consent of
the other parties hereto; provided, ‎however, that either FACTSET FRANCE or FS
USA may assign its rights under this Agreement to ‎any corporate parent,
subsidiary or affiliate upon written notice given to the other parties,
‎provided that such assignment will not relieve such party from its obligations
and duties under ‎this Agreement. ‎


g)No Rights Conferred on Expatriate. Nothing herein, expressed or ‎implied,
shall confer upon the Expatriate any continuing right to employment by FS USA or
right ‎to assignment to FS USA for any specified period. It is expressly agreed
that this ‎Agreement is not intended to be for the benefit of or otherwise be
enforceable by, any third ‎party.‎


h)Survivability. The following Sections of this Agreement shall ‎survive
termination of this Agreement: 3, 5, and 6.‎


i)Headings. Headings are inserted for convenience only and will not ‎constitute
a part of this Agreement for purposes of construing or interpreting any
provision ‎hereof.‎


FactSet Research Systems Inc. 601 Merritt 7 Norwalk, CT 06851 T +1.203.810.1000
F +1.203.810.1001 5 | Page

--------------------------------------------------------------------------------



j)Counterparts. This Agreement may be executed simultaneously in ‎multiple
counterparts, each of which will be deemed an original but all of which, taken
together, ‎will constitute one and the same instrument.‎




(signature page to follow)




FactSet Research Systems Inc. 601 Merritt 7 Norwalk, CT 06851 T +1.203.810.1000
F +1.203.810.1001 6 | Page

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this ‎Agreement as of the
day and year first above written.‎
‎
          FACTSET RESEARCH SYSTEMS INC.


          


          By: ‎ /s/ DANIEL VIENS             Name: Daniel Viens
          Title: Senior Vice President, Chief Human Resources Officer






         
          FACTSET FRANCE SARL






          By: ‎ /s/ YVES ETIENNE          Name: Yves Etienne 
          Title:‎ Director of Human Resources, EMEA




          
          




          /s/ FRANCK GOSSIEAUX    
          FRANCK GOSSIEAUX, Expatriate          
FactSet Research Systems Inc. 601 Merritt 7 Norwalk, CT 06851 T +1.203.810.1000
F +1.203.810.1001 7 | Page